ORDER

PER CURIAM.
Owen Caldwell, Timothy Frieberg, Donald Radford, and Kim Shaw (Plaintiffs) appeal from the judgment of the trial court denying their request to enjoin Kenneth Shaw and Linda Shaw (Defendants) from operating a dog kenneling and boarding business on Defendants’ property. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court’s judgment is supported by substantial evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided the parties with a brief memorandum opinion, for them information only, explaining the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).